        Case 1:19-cr-00521-PKC Document 10 Filed 08/22/19 Page 1 of 5   1
     J7NVBRIA

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 CR 521 (PKC)

5    PETER BRIGHT,

6                     Defendant.                   ARRAIGNMENT

7    ------------------------------x

8                                                  New York, N.Y.
                                                   July 23, 2019
9                                                  12:20 p.m.

10
     Before:
11
                             HON. P. KEVIN CASTEL,
12
                                                   District Judge
13

14                                 APPEARANCES

15
     GEOFFREY S. BERMAN,
16        United States Attorney for the
          Southern District of New York
17   ALEXANDER N. LI
          Assistant United States Attorney
18
     FEDERAL DEFENDERS OF NEW YORK INC.
19        Attorneys for Defendant
     AMY GALLICCHIO
20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 10 Filed 08/22/19 Page 2 of 5     2
     J7NVBRIA

1              THE COURT:    This is United States v. Peter Bright.

2              For the government?

3              MR. LI:    Good afternoon, your Honor.

4              Alexander Li, for the government.

5              THE COURT:    Afternoon.

6              And I'm sorry, yes, it is afternoon.        The day is going

7    by rapidly.

8              MR. LI:    Yes, your Honor.

9              THE COURT:    And for the defendant?

10             MS. GALLICCHIO:     Good afternoon, your Honor.

11             The Federal Defenders, by Amy Gallicchio, for

12   Mr. Bright.

13             THE COURT:    All right.    Good afternoon,

14   Ms. Gallicchio, and afternoon, Mr. Bright.

15             Ms. Gallicchio, has Mr. Bright received, reviewed, and

16   discussed with you the single-count indictment in this case?

17             MS. GALLICCHIO:     Yes, your Honor, he has.

18             THE COURT:    Is there an application to waive the

19   public reading thereof?

20             MS. GALLICCHIO:     Yes, your Honor.

21             THE COURT:    Mr. Bright, how do you plead to the

22   single-count of the indictment?

23             THE DEFENDANT:     Not guilty.

24             THE COURT:    All right.    A plea of not guilty will be

25   entered on the docket of the Court.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 10 Filed 08/22/19 Page 3 of 5      3
     J7NVBRIA

1              Let me inquire of the government what the volume of

2    discovery materials are --

3              MR. LI:    Yes, your Honor.

4              THE COURT:    -- and what they consist of.

5              MR. LI:    Yes, your Honor.

6              We've already produced to the defense most of what I

7    would call the core discovery, which includes the chat

8    communications with the undercover agent, the audio recording

9    of a telephonic call between the undercover and the defendant,

10   as well as video and audio of the meet and the post-arrest

11   statements made by the defendant.

12             In addition to that, there is substantial electronic

13   discovery that we are currently processing.         I believe there

14   are two phones and a desktop computer.        We will be able to

15   produce within two weeks all of the electronic materials that

16   we are currently able to access.       One of the phones, for

17   instance, we're still trying to break into; we are not able to

18   access the contents of that device yet.        So there may be

19   additional discovery that we have to produce on a rolling

20   basis, but all additional discovery that we can access we will

21   produce within two weeks.

22             THE COURT:    All right.

23             And let me hear from Ms. Gallicchio.        How much time do

24   you need to review that material, those materials, and be in a

25   position to return to advise the Court whether you have any


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 10 Filed 08/22/19 Page 4 of 5     4
     J7NVBRIA

1    motions in this case?

2              MS. GALLICCHIO:     Well, your Honor, I understand that

3    the electronic equipment, which includes a desktop computer,

4    contains several terabytes of data.        So I think that's going to

5    take some time.     Additionally, government and I have begun

6    having discussions about a possible disposition.          And so we on

7    the defense side are preparing a proposal to the government,

8    and so we've been working on that.        We've hired an expert.   So

9    that's ongoing.

10             So I would propose to the Court -- I believe a date we

11   suggested to the Court was a date in October; October the 18th

12   should give us plenty of time to either have a resolution or,

13   at that point, pick a trial date.

14             THE COURT:    All right.

15             And that is the date on which you must tell me whether

16   there are any motions you wish to make in the case, and I'll

17   set a motion schedule, as well as a trial schedule in this

18   case.

19             Any objection from the government?

20             MR. LI:    No objection, your Honor.

21             THE COURT:    All right.

22             So I'll hear the government's application.

23             MR. LI:    Your Honor, at this time the government would

24   just move to exclude time until the date I believe we discussed

25   with your deputy.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:19-cr-00521-PKC Document 10 Filed 08/22/19 Page 5 of 5       5
     J7NVBRIA

1              THE COURT:    October 18th at 2 p.m.

2              MR. LI:    Yes, your Honor, exactly.

3              The government would move to exclude time until that

4    date in order for the parties to produce and review discovery,

5    and to continue their discussions about a potential resolution

6    of the case.

7              THE COURT:    All right.

8              MS. GALLICCHIO:     I have no objection to that.

9              THE COURT:    I find that the ends of justice will be

10   served by granting a continuance till October 18th; and that

11   the need for a continuance outweighs the best interests of the

12   public and the defendant in a speedy trial.

13             The reasons for my finding are that the time is needed

14   to enable the government to complete discovery, for defense

15   counsel to review it, and to engage in discussions with her

16   client and also with the government regarding a possible

17   resolution of the case.

18             Accordingly, the time between today and October 18th

19   is excluded under the Speedy Trial Act.        And the conference is

20   set for October 18 at 2 p.m.

21             Anything further from the government?

22             MR. LI:    No, your Honor.

23             THE COURT:    For the defendant?

24             MS. GALLICCHIO:     No, your Honor.     Nothing further.

25             THE COURT:    Thank you all very much.         (Adjourned)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
